.                 Ui
      Case 6:18-cr-00016-RWS-KNM Document 302 Cco
                                              Filed 12/20/18
                                                       1' tsr Page 1 of t3 l-€x
                                                              fc c-'J      PageID #: ' 2913
                                                                                l J     C* t Ty




                                                    b I                  CR
                                                                          s      -.



                                                                /&
                                                               '(         ciom

                                                                         §SN distQ£3 "

                                            D.ijCii tb ...{/.OLCXtiz, GQ.. v.iC.i (<M a d:..

                                             .{.dhjJL- i:t LA f:b
                                             .jrCjCJZtf. l . fjjjijcif. . J-. r L£f.,.,jM,j»T

                                              C- he:. ..h>H                i    t.du. li...




    iddk

                                   i ...2-01..3    .. 20.1.1 j J..Q.0w | ...y iJ...|«ijc 1*1...,

                                   d ...JO.' .k.LA |j..h            Ji   Is„£MiR k\
Case 6:18-cr-00016-RWS-KNM Document 302 Filed 12/20/18 Page 2 of 3 PageID #: 2914
Case 6:18-cr-00016-RWS-KNM Document 302 Filed 12/20/18 Page 3 of 3 PageID #: 2915




                                2
                            S:
                            CL


                            S
                            I
                            &
                            h.
                            ¦f




                                                               m
                                                               O
                                                               CM
                                                               !\I
                                                               r-
                                                                !
                                                               W
                                                               : :
                                                               !\.
                                                               II!
                                                               r-




                     \s
                          l±X
